Ruffin, Judge.
In Watson v. City of Atlanta, 219 Ga. App. 704 (466 SE2d 229) (1995), we reversed the decision of the trial court. The Supreme Court reversed our decision in City of Atlanta v. Watson, 267 Ga. 185 (475 SE2d 896) (1996). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
*578Decided November 18, 1996
Chamberlain, Hrdlicka, White, Williams & Martin, Richard N. Hubert, David P. Thatcher, for appellants.
Charles G. Hicks, Clifford E. Hardwick IV, for appellee.

Judgment affirmed.


Beasley, C. J., and Pope, P. J., concur.